Citation Nr: 0820078	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-23 537	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim that the character of his discharge, 
for a period of service from May 1970 to June 1976, does not 
constitute a bar to the payment of Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant's active service from May 15, 1970 to June 28, 
1976, was terminated under other than honorable conditions.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 Memorandum issued by the VA 
Regional Office (RO) in Huntington, West Virginia.  

In June 1985, an RO decision held that the appellant's 
undesirable discharge of June 28, 1976 was issued in lieu of 
a court martial and that he had been discharged under other 
than honorable conditions as a result of an Absent Without 
Official Leave (AWOL) for a continuous period of at least 180 
days.  The RO therefore concluded that these factors barred 
the appellant from receipt of VA benefits. 

The appellant had service in Vietnam from September 14, 1971 
to June 8, 1972; based on that service, he submitted a claim 
for service connection for diabetes mellitus in December 
2000.  The RO, in an August 2001 letter, notified the 
appellant that his claim for service connection for diabetes 
mellitus had been denied based on the character of his 
discharge.  The RO also notified the appellant that new and 
material evidence would be required concerning the character 
of his discharge before the claim could be reopened.  A copy 
of this letter was sent to the appellant's representative.

The Board notes that the character of the appellant's 
discharge was originally found to be a bar to his receipt of 
VA benefits in a June 1985 administrative decision.  The 
appellant was notified of the denial that same month, but he 
did not appeal; the June 1985 RO decision represents the last 
final action on the merits of that claim.  Glynn v. Brown, 6 
Vet. App. 523 (1994).  In August 2001, the RO again denied 
the appellant's claim of entitlement to VA benefits based on 
the character of his discharge.  Again, the appellant was 
notified of the denial that same month, but he did not appeal 
that denial.  The August 2001 RO action therefore represents 
the last final decision on any basis as to the issue of 
whether the character of the appellant's discharge bars him 
from receiving VA benefits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Therefore, the issue on appeal is as listed on the 
title page.

The Board further notes that the RO did not treat the current 
claim of entitlement to VA benefits as one that had been 
previously denied.  Nonetheless, a comprehensive discussion 
of the question of new and material evidence must be 
undertaken in order to put the character of discharge issue 
in the proper legal posture.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  As the RO did not expressly analyze the 
character of discharge issue in terms of the need for new and 
material evidence, the Board is required to initially 
determine whether the claimant would be prejudiced by the 
Board's considering sub-issues and arguments or applying 
statutes, regulations, or judicial analyses which may have 
not been considered by the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board finds that the appellant would be 
prejudiced by the Board's consideration of such sub-issues 
and additional regulations as discussed below.

In June 2007, a videoconference hearing was held between the 
RO in Huntington, West Virginia and the Board in Washington, 
DC before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The Memorandum decision issued in July 2004 by the RO only 
mentioned in passing that the appellant's claim of 
entitlement to VA benefits had previously been denied in June 
1985 based on the character of his discharge from service; 
there was no mention of the requirements for new and material 
evidence.  Furthermore, the appellant's claim for VA benefits 
was not analyzed by the RO on a new and material evidence 
basis.  The appellant has not been notified that new and 
material evidence is needed to reopen his claim of 
entitlement to VA benefits based on his military service.  
Therefore, neither he nor his representative have 
subsequently addressed or referenced the requirements for new 
and material evidence.  Furthermore, the May 2006 Statement 
of the Case (SOC) did not address the issue of the need for 
new and material evidence for the appellant's claim either.

Thus, it is fairly clear from the evidence of record that 
neither the appellant nor his representative were notified of 
the need for new and material evidence, and is it clear that 
they probably were not aware of the possibility that the 
issue of new and material evidence would be considered by the 
Board.  The Board, however, is required to consider whether 
the appellant has submitted new and material evidence 
warranting reopening of his character of discharge claim 
before the Board may consider the claim on the merits.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 8 Vet. App. 1 
(1995).

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

On remand, the RO must provide the appellant with notice as 
to what is necessary to substantiate the previously 
unestablished element or elements required to change the 
previous denial based on the character of the appellant's 
discharge. 

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claim he has in his possession.  An 
appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the character of discharge new and 
material evidence claim on appeal as well 
as the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the appellant.  See also 
38 C.F.R. § 3.156 (2007).

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to VA benefits 
despite the character of his discharge.

3.  Thereafter, the AMC/RO should 
determine whether the additional evidence 
submitted is new and material as to the 
issue of whether or not the character of 
the appellant's discharge from service is 
a bar to his receipt of VA benefits.  In 
determining whether new and material 
evidence has been submitted, the AMC/RO 
should determine whether the evidence 
secured or presented since the last final 
decision is new and material when viewed 
in the context of all the evidence, both 
old and new, presuming the credibility of 
the new evidence.  See Evans v. Brown, 9 
Vet. App. 273 (1996); Justus v. Principi, 
3 Vet. App. 510 (1992).

4.  If new and material evidence has been 
submitted, the AMC/RO should reopen the 
claim and re-adjudicate it.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, statutes and 
regulations.

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

